Citation Nr: 1230813	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-13 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an ear disorder to include bilateral hearing loss.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  His DD Form 214 reflects that he served in the Republic of Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for an ear condition, to include bilateral hearing loss.  The Chicago, Illinois, VA Regional Office (RO) is the agency of original jurisdiction over the current appeal.

In April 2010 and April 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Following the development conducted pursuant to the latest remand, the denial of service connection for an ear condition, to include bilateral hearing loss, was confirmed in a July 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in August 2012 and the Veteran now continues his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 


FINDING OF FACT

A chronic ear disorder, to include a bilateral hearing loss disability, did not have its onset during active military service and is not otherwise related thereto.


CONCLUSION OF LAW

A chronic ear disorder, to include bilateral hearing loss, was not incurred in or aggravated by active duty, nor is it presumed to have been.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issues on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue of entitlement to service connection for a chronic ear disorder to include bilateral hearing loss decided herein stems from the Veteran's original claim, which was filed in April 2005.  VCAA notice letters addressing the applicability of the VCAA to the claimed ear disorder and hearing loss disability and of VA's obligations to the Veteran in developing the claim were dispatched to him in May 2005 and April 2010, which collectively satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there is a timing of notice defect with respect to these VCAA notice letters, as fully compliant notice did not precede the initial adjudication of the claim in the August 2005 RO rating decision now on appeal, the later notice was followed by a subsequent readjudication, most recently in this case in a rating decision/supplemental statement of the case issued in July 2012, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that a March 2007 VA memorandum officially acknowledged that the claimant's service treatment records were unavailable and presumed to have been lost in the 1973 fire at the National Personnel Records Center storage facility in St. Louis, Missouri.  Prior to the March 2007 memorandum, records associated with the Veteran's claims file indicate that VA undertook several good faith attempts to obtain copies of these missing records, including providing the Veteran in October 2006 with a NA Form 13055 from the National Archives and Records Administration (NARA), with a request for his cooperation in the development of his claim and instructions of how to provide NARA with information to assist in the reconstruction of his service medical data.  The claims file, however, reflects that the Veteran made no effort to provide the requested information at any time during the pendency of the claim.  The Board therefore finds that no further delay for development of the evidence  in this regard is warranted.  [See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991): "The duty to assist is not always a one-way street."  If a veteran wishes for help in the development of his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.]

The Board observes that evidentiary development undertaken thus far has provided two sales receipts from Sears Department Store showing that the Veteran purchased electronic hearing aids in August 1998 and February 2000.  Also associated with the record is the report of a private audiogram conducted in June 2005, which indicates the presence of significant bilateral hearing loss.  The record reflects that VA has also provided the Veteran with a VA audiological examination in May 2010, in which a nexus opinion was provided in the context of the Veteran's relevant clinical history.  An addendum nexus opinion was further obtained in May 2011 in order to properly consider all evidence of record.  The effect of this nexus opinion was to rehabilitate the prior May 2010 opinion and otherwise rectify the deficits associated with the May 2010 opinion.  Thusly, the Board finds that the aforementioned examinations of record and the nexus opinions obtained therefrom are collectively deemed to be adequate for purposes of adjudicating the VA compensation claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has indicated that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue on appeal that have not already been obtained, or at the very least been subjected to good faith attempts on part of VA to obtain them.  Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for an ear disorder, to include bilateral hearing loss, and that no further development in this regard is necessary.  Furthermore, the latest evidentiary and procedural development substantially complies with the directives of the Board remand of April 2011, such that no further remand is warranted for any corrective development to ensure full compliance.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a claimant the right to VA compliance with the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with the terms of such an order.  But also see Dyment v. West, 13 Vet. App. 141, 146-47 (1999):  Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.]
   
Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board is mindful that in situations such as the present case, where the Veteran's service treatment records are presumed to have been lost or destroyed, the Board has a heightened obligation to consider carefully the benefit-of-the-doubt rule.   O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Entitlement to service connection for a chronic ear disorder, to include bilateral hearing loss.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of an ear disorder or documentation of subjectively perceived diminished hearing or hearing loss will permit service connection for an ear disorder or sensorineural hearing loss as a chronic disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes that the Veteran is presently not service connected for any disabilities.) 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  In this regard, the Board observes that the objective audiometric data obtained on VA examination in May 2010 establishes that the Veteran has met the aforementioned criteria for both ears, with an auditory threshold above 40 decibels in all of the prescribed frequencies in either ear, and speech recognition scores significantly below 94 percent for each ear, demonstrating a clinical diagnosis of bilateral sensorineural hearing loss.  The Board thus concedes that the Veteran presently has the requisite degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss.  What must now be demonstrated is that his current bilateral hearing loss is, in fact, linked to service in order for him to prevail in his service connection claim.

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

As previously stated, the Veteran's service treatment records are unobtainable and presumed lost.  The Veteran contends that he developed hearing loss after a rifle was fired close to his ear during military service in late December 1954, which is very shortly prior to his discharge from active duty in early January 1955.  He presents the essential assertion that he has had continuity of bilateral hearing loss symptoms ever since then.  He states that when he got out of service as a young man, his primary concern was to obtain employment and that it did not occur to him to complain about his hearing problems at the time. 

An April 1955 medical examination report conducted pursuant to the Veteran's application for hospital treatment or domiciliary care notes that he presented with complaints of back pain.  However, no mention is made of any ear or hearing-related complaints.   

Over 50 years after separating from service, the Veteran filed his original claim for VA compensation for an ear condition to include bilateral hearing loss in April 2005.  His essential assertion is that he experienced onset of bilateral hearing loss in active duty as a result of his exposure to loud noise from small arms fire, and that these hearing loss symptoms progressively worsened over time since active duty, finally manifesting as full-blown bilateral hearing loss.  A careful review of his contentions shows that the Veteran is not alleging that his hearing loss was combat related and his DD 214 does not, in itself, indicate that he participated in armed combat or show that he received military decorations specifically awarded in recognition of combat service.  At this juncture, the Board acknowledges that the Veteran is competent to report his perceived subjective symptoms (such as diminished hearing) and that such evidence may be used alone to establish chronicity and a nexus with service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not shown by the record to be a trained medical professional in general practice, much less in either audiology or otolaryngology.  Thusly, in the absence of such medical training and accreditation, his competence to report his perceived symptoms of diminished hearing does not mean that he is competent to state that these represent clinical diagnoses of sensorineural hearing loss.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): persons without medical training do not have the competence or expertise to comment upon medical observations, make medical diagnoses, or present opinions regarding matters of medical etiology or causation, and their statements in this regard are entitled to no probative weight.  See also Voerth v. West, 13 Vet. App. 117, 119 (1999): unsupported by medical evidence, a claimant's personal belief in the existence of a relationship between the claimed disability and military service, no matter how sincere, is not probative of a nexus to service.]

Post-service records include two sales receipts from Sears Department Store showing that the Veteran purchased electronic hearing aids in August 1998 and February 2000.  Also associated with the record is the report of a private audiogram conducted in June 2005, which indicates the presence of significant bilateral hearing loss.  These records, however, do not present any objective evidence of a nexus between the Veteran's demonstrated hearing loss and his period of active duty.

Post-service records also include the report of a May 2006 VA audiological examination.  The Veteran's claims file was reviewed and the examiner noted, in pertinent part, that the Veteran reported onset of hearing loss in service after a rifle was fired close to his ear.  He denied having any history of ear infections or current otalgia, otorrhea, or dizziness associated with inner ear disease.  He reported using binaural electronic hearing aids since the 1980s.  He denied any history of recreational noise exposure.  Significantly, he worked post-service for 12 years at a steel mill without hearing protection.  

On the authorized VA audiological evaluation in May 2006, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
85
95
105
LEFT
45
65
90
90
95

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 16 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  Persistent tinnitus symptoms were also noted since 1953, per the Veteran's complaints and reported history.  The examining audiologist presented a nexus opinion finding no association between the Veteran's present tinnitus and bilateral hearing loss and military service, but provided insufficient rationale and discussion to support this opinion.  Thusly, the Veteran's claims file, including the above examination report and nexus opinion, was reviewed by a VA audiologist in May 2011, who then presented the following addendum opinion:

[I] have considered that the veteran purchased hearing aids privately in 1998 and 2000 and reviewed the receipts in his C-file as well as the June 2005 private audiological records. . . as well as noting his 12 years of occupational noise exposure in the steel mill (without use of hearing protection devices).  Considering this information, it is [my] opinion that it is not as likely as not that the veteran's hearing loss and tinnitus are related to his military service.  Simply stated, his service record was silent for complaints or treatment for hearing loss or tinnitus and the veteran did not seek audiological care (either privately or through VA) until 1998, or 43 years after discharge from the military. ("lack of proximity between the dates of service and the date of this evaluation.")

The May 2011 nexus opinion presented above, which builds upon and concurs with the basic premise of the prior May 2010 nexus opinion, indicates that there is no etiological link between the Veteran's current chronic ear conditions, to include bilateral hearing loss, and his period of military service; instead, the opinion indicates that the Veteran's current tinnitus and hearing loss are unrelated to his period of military service more than five decades earlier.  The rationale in support of this negative nexus opinion is that no clinical hearing loss was objectively demonstrated proximate to his period of service and the long period of time between his date of discharge from active duty and when he first sought treatment for hearing problems in the 80s or 90s, which indicated a distinct divide between the two, especially in view of the supervening 12-year period when the Veteran was employed at a steel mill where he was exposed to industrial noise without using hearing protection.  

In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is against a finding that the Veteran's bilateral hearing loss was incurred during his period of active service over five decades ago, or that his sensorineural hearing loss - as an organic disease of the nervous system - was manifest to a compensable degree within one year after separation from active duty.  While the Board accepts the credibility of the Veteran's purported history of service onset of his perceived diminished hearing, it finds that he is not competent to state that these symptoms represented an actual clinical hearing loss disability for VA compensation purposes within the meaning of the regulation because of his lack of accreditation as an audiological clinician.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As for his assertion of onset of tinnitus in service in 1953, the Board finds this account to be non-credible as it is contradicted by the contemporaneous evidence of record showing no tinnitus reflected in the April 1955 VA examination report associated with his application for VA hospital treatment or domiciliary care.

As there is no persuasive clinical evidence linking the Veteran's present ear conditions, including bilateral hearing loss, to his period of service, his claim of entitlement to service connection for a chronic ear condition and bilateral hearing loss must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic ear condition, to include bilateral hearing loss, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


